100 N.Y.2d 549 (2003)
ANTHONY J. DECINTIO et al., Appellants,
v.
LAWRENCE HOSPITAL et al., Respondents.
Court of Appeals of the State of New York.
Submitted April 14, 2003.
Decided June 5, 2003.
Motion, insofar as it seeks leave to appeal as against defendant Rubin, denied; motion for leave to appeal otherwise dismissed upon the ground that as to the other defendants against whom leave to appeal is sought the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.